Citation Nr: 0942866	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  07-31 264A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a level of priority higher than Priority 
Group 8 for purposes of basic eligibility for enrollment in 
the Department of Veterans Affairs (VA) Healthcare System.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel

INTRODUCTION

The Veteran served on active duty from December 1974 to 
December 1978.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Medical Center (MC) in Pittsburgh, 
Pennsylvania.  

In August 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
copy of the transcript of that hearing is of record.  The 
Board notes that during the course of the hearing, the 
Veteran expressed disagreement with the denial by the VA 
Regional Office (RO) of service connection for back and neck 
conditions.  As such matter is under the jurisdiction of the 
RO, it will be addressed in a separate Board determination.

This appeal is remanded to the Pittsburgh VAMC.  VA will 
notify the Veteran if further action is required.  


REMAND

As a condition for receiving medical benefits, a veteran must 
generally be enrolled in the VA Healthcare System.  38 C.F.R. 
§ 17.36(a) (2009).  A veteran may apply to be enrolled in the 
VA Healthcare System at any time.  However, a veteran who 
wishes to be enrolled must apply by submitting a completed VA 
Application For Health Benefits to a VA medical facility.  
38 C.F.R. § 17.36(d) (2009).  

The Secretary determines which categories of veterans are 
eligible to be enrolled, based upon enumerated priorities 
[Priority Groups 1-8].  38 C.F.R. § 17.36(b) (2009).  For 
instance, veterans who do not have any service-connected 
disabilities are assigned the lowest priority, or category 8.  
Id.  Due to VA's limited resources, the Department has 
limited enrollment to all priority categories of veterans 
except those veterans in Priority Category 8 who were not in 
an enrolled status as January 17, 2003.  Id.  

In March 2007 in the present case, the Veteran filed his 
claim for healthcare benefits [VA Form 10-10EZ, Application 
For Health Benefits].  In a June 2007 decision, the VA 
Pittsburgh Healthcare System notified him of the denial of 
his claim, as he had been assigned to Priority Group 8 and 
had filed his application for such benefits after January 17, 
2003.  

Subsequent to the Veteran's application, the Pittsburgh, 
Pennsylvania VA Regional Office (RO), in an April 2009 
decision, granted service connection for headaches, and 
assigned a noncompensable rating for it effective November 
2007.  In addition, the Veteran testified that his family's 
income had decreased.  Thus, it is possible that these 
changed factors could impact the priority level to which he 
is assigned.

Thus, on remand, the VAMC should request updated income 
information from the Veteran.  Following receipt of this 
information, the claim for a higher priority group level 
should be readjudicated, taking into account his now service-
connected status.  

In addition, the Board notes that a notice letter pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA) was not 
issued in this case because the Veteran "applied for 
enrollment after January 17, 2003 and had an income over the 
established threshold."  As the Veteran's service-connected 
status has changed and additional notice could assist the 
Veteran in substantiating his claim, a VCAA letter should be 
issued to the Veteran regarding what information is needed to 
establish his entitlement to a higher priority level.

Accordingly, the case is REMANDED to the VAMC in Pittsburgh, 
Pennsylvania for the following actions:

1.  Issue the Veteran a VCAA notice letter 
advising him of the information and 
evidence necessary to substantiate his 
claim for a priority level greater that 
Priority Level 8.

2.  Ask the Veteran to provide updated 
income information concerning his request 
for a priority level greater that Priority 
Level 8.

3.  After the above has been completed to 
the extent possible, readjudicate the 
claim, to include consideration of the 
award of service connection for headaches 
with a noncompensable evaluation.  If the 
benefit sought on appeal remains denied, 
the appellant and representative, if any, 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


	                  
_________________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  



